         Case 1:21-cr-00407-DLF Document 24 Filed 09/07/21 Page 1 of 5




                                                         U.S. Department of Justice

                                                         Channing D. Phillips
                                                         Acting United States Attorney

                                                         District of Columbia


                                                         Judiciary Center
                                                         555 Fourth St., N.W.
                                                         Washington, D.C. 20530

                                                      September 2, 2021

Allen Orenberg
The Orenberg Law Firm, P.C.
12505 Park Potomac Avenue
6th Floor
Potomac, MD 20854

Thomas Abbenante
888 17th Street, NW
Suite 1200
Washington, D.C. 20006

       Re:      United States v. Daryl Johnson and Daniel Johnson
                Case No. 21-cr-407

Dear Counsel:

       Additional discovery in this case is now available on USAFx and includes the following
materials:

   •   File folder named Second Production. This folder includes a total of 130 files. This
       folder contains two subfolders:

                1) Sensitive, which contains the following 19 files that are Sensitive pursuant to
                the terms of the Protective Order; and

             File Name
             0176-MP-3404566_0000001_Redacted
             0176-MP-3404566_0000001_1A0000001_0000001_Redacted.pdf
             0176-MP-3404566_0000002_Redacted
             0176-MP-3404566_0000007_Redacted
             0176-MP-3404566_0000008_1A0008938_0000001_Redacted
     Case 1:21-cr-00407-DLF Document 24 Filed 09/07/21 Page 2 of 5




      0176-MP-3404566_0000009_1A0000002_0000001
      0176-MP-3404566_0000009_Redacted
      0176-MP-3404566_0000027
      0176-MP-3404566_0000027_Import_Redacted
      0176-MP-3404566_0000028
      0176-MP-3404566_0000028_Import_Redacted
      0176-MP-3404566_0000035_1A0000021_0000001_Redacted
      0176-MP-3404566_0000035_Redacted
      0176-MP-3404566_0000036_1A0000022_0000003_Redacted
      0176-MP-3404566_0000036_Redacted
      0176-MP-3404566_0000048_1A0000034_0000001_Redacted
      0176-MP-3404566_0000050_1A0000039_0000003
      0176-MP-3404566_0000052
      0176-MP-3404566_0000052_Import_Redacted

         3) No Sensitivity Designation, containing the following 111 files.

File Name
0176-MP-3404566_0000001_1A0000001_0000002
0176-MP-3404566_0000003_Redacted
0176-MP-3404566_0000004_1A0000075_0000001_Redacted
0176-MP-3404566_0000004_Redacted
0176-MP-3404566_0000005_Redacted
0176-MP-3404566_0000006_Redacted
0176-MP-3404566_0000006_1A0001873_0000001.zip
0176-MP-3404566_0000007_1A0012614_0000001_Redacted
0176-MP-3404566_0000008_Redacted
0176-MP-3404566_0000010_1A0000001
0176-MP-3404566_0000010_1A0000003_0000001
0176-MP-3404566_0000010_Redacted
0176-MP-3404566_0000011_1A0000005_0000001
0176-MP-3404566_0000011_1A0000005_0000002
0176-MP-3404566_0000011_1A0000006_0000001
0176-MP-3404566_0000011_1A0000006_0000002
0176-MP-3404566_0000011_Redacted
0176-MP-3404566_0000014
0176-MP-3404566_0000014_1A0000009_0000001_Redacted
0176-MP-3404566_0000015
0176-MP-3404566_0000015_1A0000010_0000001
0176-MP-3404566_0000015_1A0000010_0000002
                                          2
     Case 1:21-cr-00407-DLF Document 24 Filed 09/07/21 Page 3 of 5




0176-MP-3404566_0000015_1A0000010_0000003
0176-MP-3404566_0000015_1A0000010_0000004
0176-MP-3404566_0000015_1A0000010_0000005
0176-MP-3404566_0000015_1A0000010_0000006
0176-MP-3404566_0000015_1A0000010_0000007
0176-MP-3404566_0000015_1A0000010_0000008
0176-MP-3404566_0000015_1A0000010_0000009
0176-MP-3404566_0000016_1A0000011_0000001_Redacted
0176-MP-3404566_0000016_Redacted
0176-MP-3404566_0000017_1A0000012_0000001_Redacted
0176-MP-3404566_0000017_Redacted
0176-MP-3404566_0000018
0176-MP-3404566_0000018_1A0000013_0000001
0176-MP-3404566_0000020
0176-MP-3404566_0000020_1A0000014_0000001
0176-MP-3404566_0000020_1A0000014_0000002
0176-MP-3404566_0000024_Import
0176-MP-3404566_0000026_1A0000015_0000002
0176-MP-3404566_0000026_1A0000015_0000003
0176-MP-3404566_0000026_Redacted
0176-MP-3404566_0000029
0176-MP-3404566_0000029_1A0000016_0000001
0176-MP-3404566_0000029_Import_Redacted
0176-MP-3404566_0000030
0176-MP-3404566_0000030_1A0000017_0000001
0176-MP-3404566_0000030_1A0000017_0000002
0176-MP-3404566_0000031
0176-MP-3404566_0000031_1A0000018_0000001
0176-MP-3404566_0000034
0176-MP-3404566_0000034_1A0000020_0000001_Redacted
0176-MP-3404566_0000034_1A0000020_0000002
0176-MP-3404566_0000034_1A0000020_0000003_Redacted
0176-MP-3404566_0000034_1A0000020_0000004
0176-MP-3404566_0000034_1A0000020_0000005
0176-MP-3404566_0000034_1A0000020_0000006_Redacted
0176-MP-3404566_0000037_Redacted
0176-MP-3404566_0000038_1A0000023_0000001_Redacted
0176-MP-3404566_0000038_Redacted
0176-MP-3404566_0000039

                                   3
     Case 1:21-cr-00407-DLF Document 24 Filed 09/07/21 Page 4 of 5




0176-MP-3404566_0000039_1A0000024_0000001_Redacted
0176-MP-3404566_0000040
0176-MP-3404566_0000040_1A0000025_0000001
0176-MP-3404566_0000042
0176-MP-3404566_0000043
0176-MP-3404566_0000044_1A0000027_0000001
0176-MP-3404566_0000044_1A0000027_0000002
0176-MP-3404566_0000044_1A0000028_0000001
0176-MP-3404566_0000044_1A0000028_0000002
0176-MP-3404566_0000044_1A0000029_0000001
0176-MP-3404566_0000044_1A0000029_0000002_Redacted
0176-MP-3404566_0000044_Redacted
0176-MP-3404566_0000045
0176-MP-3404566_0000045_1A0000030_0000001
0176-MP-3404566_0000045_1A0000031_0000001
0176-MP-3404566_0000045_1A0000032_0000001
0176-MP-3404566_0000046
0176-MP-3404566_0000047
0176-MP-3404566_0000047_1A0000033_0000001
0176-MP-3404566_0000048
0176-MP-3404566_0000050
0176-MP-3404566_0000050_1A0000036_0000001
0176-MP-3404566_0000050_1A0000036_0000002
0176-MP-3404566_0000050_1A0000036_0000003
0176-MP-3404566_0000050_1A0000036_0000004
0176-MP-3404566_0000050_1A0000036_0000005
0176-MP-3404566_0000050_1A0000037_0000001
0176-MP-3404566_0000050_1A0000037_0000002
0176-MP-3404566_0000050_1A0000037_0000003
0176-MP-3404566_0000050_1A0000037_0000004
0176-MP-3404566_0000050_1A0000037_0000005
0176-MP-3404566_0000050_1A0000037_0000006
0176-MP-3404566_0000050_1A0000037_0000007
0176-MP-3404566_0000050_1A0000038_0000001
0176-MP-3404566_0000050_1A0000038_0000002
0176-MP-3404566_0000050_1A0000038_0000003
0176-MP-3404566_0000050_1A0000038_0000004
0176-MP-3404566_0000050_1A0000038_0000005
0176-MP-3404566_0000050_1A0000038_0000006

                                   4
          Case 1:21-cr-00407-DLF Document 24 Filed 09/07/21 Page 5 of 5




   0176-MP-3404566_0000050_1A0000039_0000001
   0176-MP-3404566_0000050_1A0000039_0000002
   0176-MP-3404566_0000050_1A0000039_0000004
   0176-MP-3404566_0000050_1A0000039_0000005
   0176-MP-3404566_0000050_1A0000039_0000006
   0176-MP-3404566_0000050_1A0000039_0000007
   0176-MP-3404566_0000051
   0176-MP-3404566_0000051_1A0000040_0000001
   0176-MP-3404566_0000053
   0176-MP-3404566_0000054
   0176-MP-3404566_0000054_Import


       This material is subject to the terms of the Protective Order issued in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                     Sincerely,

                                                     /s/ Laura Hill

                                                     Laura E. Hill
                                                     Trial Attorney, detailed to the
                                                     District of Columbia




                                                 5
